DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation " artificial intelligence system of claim 6 wherein the at least one other parameter is proximity to objects along the route. There is insufficient antecedent basis for this limitation in the claim. Claim 18 and 35-36 are similarly rejected. It appears claim 17 and 18 should dependent on claim 12 where “route” is first introduced and similarly claim 35 and 36 should dependent on claim 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochioka et al. (US Pub 2018/0281812).
Regarding claim 1, Tochioka discloses an artificial intelligence system for voice processing to improve rider satisfaction in a transportation system, comprising: a rider voice capture system deployed to capture voice output of a rider occupying a vehicle (para 0029, 0031, 0033, 0040); a voice-analysis circuit trained using machine learning that classifies an emotional state of the rider for the captured voice output of the rider (para 0031, 0033-0035); and an expert system trained using machine learning that optimizes at least one operating parameter of the vehicle to change the rider emotional state to an emotional state classified as an improved emotional state (para 0112-0114, 0117).
	Regarding claim 3, Tochioka discloses wherein the voice-analysis circuit uses a first machine learning system (para 0029 – “emotion estimation model”) and the expert system uses a second machine learning system (para 0141-0142).
	Regarding claim 4, Tochioka discloses wherein the expert system is trained to optimize the at least one operating parameter based on feedback of outcomes of the emotional states when adjusting the at least one operating parameter for a set of individuals (para 0113-0114; para 0117).
Regarding claim 5, Tochioka discloses further comprising a rule-based rider state model that configures a set of iterations of the vehicle state while continuously 
Regarding claim 6, Tochioka discloses wherein the emotional state of the rider is determined by a combination of the captured voice output of the rider and at least one other parameter (para 0029, 0033).
Regarding claim 7, Tochioka discloses wherein the at least one other parameter is a camera-based emotional state determination of the rider (para 0048, 0057, 0126).
Regarding claim 8, Tochioka discloses wherein the at least one other parameter is traffic information (para 0053, 0127).
Regarding claim 9, Tochioka discloses wherein the at least one other parameter is weather information (para 0036, 0145).
Regarding claim 10, Tochioka discloses wherein the at least one other parameter is a vehicle state (para 0034).
Regarding claim 11, Tochioka discloses wherein the at least one other parameter is at least one pattern of physiological data of the rider (para 0049, 0059, 0065).
Regarding claim 12, Tochioka discloses wherein the at least one other parameter is a route of the vehicle (para 0143-0144).
Regarding claim 13, Tochioka discloses wherein the at least one other parameter is in-vehicle audio content (para 0073, 0137).
Regarding claim 14, Tochioka discloses wherein the at least one other parameter is a speed of the vehicle (para 0034, 0137).
	Regarding claim 15, Tochioka discloses wherein the at least one other parameter is acceleration of the vehicle (para 0034, 0054).

	Regarding claim 17, Tochioka discloses wherein the at least one other parameter is proximity to objects along the route (para 0052, 0060).
	Regarding claim 18, Tochioka discloses wherein the at least one other parameter is proximity to other vehicles along the route (para 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tochioka et al. (US Pub 2018/0281812) in view of Rychtyckyj et al. (US Pub 2009/0055824).
Regarding claim 2, Tochioka discloses an artificial intelligence system for voice processing to improve rider satisfaction in a transportation system.
	Tochioka does not disclose wherein the rider voice capture system comprises an intelligent agent that engages in a dialog with the rider to obtain rider feedback for use by the voice-analysis circuit for rider emotional state classification. 
Rychtyckyj discloses wherein the rider voice capture system comprises an intelligent agent that engages in a dialog with the rider to obtain rider feedback for use 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tochioka with the teachings of Rychtyckyj in order to come up with a solution to the drivers problem such as taking a different route to work in order to not be late (Rychtyckyj, para 0031).
	Regarding claim 19, Tochioka discloses an artificial intelligence system for voice processing to improve rider satisfaction, comprising: a first machine learning system trained to classify emotional states based on analysis of human voices detects an emotional state of a rider through recognition of aspects of the voice of the rider captured while the rider is occupying the vehicle that correlate to at least one emotional state of the rider (para 0029, 0031, 0033-0035, 0040); and a second machine learning system that optimizes, for achieving a favorable emotional state of the rider, an operational parameter of the vehicle in response to the detected emotional state of the rider (para 0112-0114, 0117).
	Tochioka does not specifically disclose first and second machine learning systems are neural networks.
Rychtyckyj discloses first and second machine learning systems are neural networks. (para 0092, 0169).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tochioka with the teachings of Rychtyckyj in order to come up with a solution to the drivers problem such as taking a different route to work in order to not be late (Rychtyckyj, para 0031).

	Regarding claim 21, Rychtyckyj discloses wherein the first neural network is trained through use of a training data set that associates emotional state classes with human voice patterns (para 0031, fig. 9b; para 0087-0090).
Regarding claim 22, Rychtyckyj discloses wherein the first neural network is trained through the use of a training data set of voice recordings that are tagged with emotional state identifying data (para 0031, fig. 9b; para 0087-0090).
	Regarding claim 23, Tochioka discloses further comprising a rule-based rider state model that configures a set of iterations of the vehicle state while continuously monitoring the emotional state of the rider via an ongoing dialog with respect to the parameters of the model (para 0088; para 0125-0132).
	Regarding claim 24, Tochioka discloses wherein the emotional state of the rider is determined by a combination of the captured voice output of the rider and at least one other parameter (para 0029, 0033).
Regarding claim 25, Tochioka discloses wherein the at least one other parameter is a camera-based emotional state determination of the rider (para 0048, 0057, 0126).
Regarding claim 26, Tochioka discloses wherein the at least one other parameter is traffic information (para 0053, 0127).
Regarding claim 27, Tochioka discloses wherein the at least one other parameter is weather information (para 0036, 0145).
Regarding claim 28, Tochioka discloses wherein the at least one other parameter is a vehicle state (para 0034).

Regarding claim 30, Tochioka discloses wherein the at least one other parameter is a route of the vehicle (para 0143-0144).
Regarding claim 31, Tochioka discloses wherein the at least one other parameter is in-vehicle audio content (para 0073, 0137).
Regarding claim 32, Tochioka discloses wherein the at least one other parameter is a speed of the vehicle (para 0034, 0137).
	Regarding claim 33, Tochioka discloses wherein the at least one other parameter is acceleration of the vehicle (para 0034, 0054).
	Regarding claim 34, Tochioka discloses wherein the at least one other parameter is deceleration of the vehicle (para 0032, 0061).
	Regarding claim 35, Tochioka discloses wherein the at least one other parameter is proximity to objects along the route (para 0052, 0060).
	Regarding claim 36, Tochioka discloses wherein the at least one other parameter is proximity to other vehicles along the route (para 0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652